Citation Nr: 9904779	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  95-35 770	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for psychiatric 
disability, to include schizophrenia and organic brain 
syndrome.  
2. Entitlement to service connection for bilateral foot 
disability.  
3. Entitlement to service connection for bilateral ankle 
disability.  
4. Entitlement to service connection for bilateral knee 
disability.  
5. Entitlement to service connection for spine disability, to 
include the cervical, thoracic and lumbar spine.  
6. Entitlement to service connection for partial paralysis of 
the upper and lower extremities.  
7. Entitlement to service connection for hypertension.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from December 1963 to March 
1965.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In June 1997, the Board remanded the case to the 
RO, and it has now been returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1. The claim for service connection for psychiatric 
disability, to include schizophrenia and organic brain 
syndrome, is not plausible.  
2. The claim for service connection for bilateral foot 
disability is not plausible.  
3. The claim for service connection for bilateral ankle 
disability is not plausible.  
4. The claim for service connection for bilateral knee 
disability is not plausible.  
5. The claim for service connection for spine disability, to 
include the cervical, thoracic and lumbar spine, is not 
plausible.  
6. The claim for service connection for partial paralysis of 
the upper and lower extremities is not plausible.  
7. The claim for service connection for hypertension is not 
plausible.  


CONCLUSIONS OF LAW

1. The claim for service connection for psychiatric 
disability, to include schizophrenia and organic brain 
syndrome, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  
2. The claim for service connection for bilateral foot 
disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  
3. The claim for service connection for bilateral ankle 
disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  
4. The claim for service connection for bilateral knee 
disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  
5. The claim for service connection for partial paralysis of 
the upper and lower extremities is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  
6. The claim for service connection for partial paralysis of 
the upper and lower extremities is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  
7. The claim for service connection for hypertension is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In his report of medical history completed in conjunction 
with his December 1963 enlistment examination, the veteran 
reported that he had received treatment for foot trouble 
prior to service, including an operation on his feet when he 
was 17 years old.  In the physician's summary on that report, 
it was stated that during this year the veteran had a foot 
operation for recurrent ingrown toenail and was o.k. now.  
The report of the December 1963 clinical evaluation shows 
that the veteran's feet were evaluated as normal.  When the 
veteran was seen at a dispensary in January 1964, it was 
noted that nails had been removed due to ingrown toenails and 
that the nails were now growing improperly.  He was referred 
to a podiatry clinic.  There it was noted that the veteran 
had a history of operations on his toes in March 1963 and 
October 1963 when there was excision of ingrowing toenails 
with hypertrophy of paronychial tissue.  The podiatrist noted 
ungues incarnatus bilateral hallux toes, and the diagnosis 
was onychauxis-like nail (stub-like).  In February 1964, the 
podiatrist removed the stub-like portion of the nail, both 
halluces.  

Service medical records show that the veteran was 
hospitalized in April 1964 with a complaint of pain of his 
lower extremities, predominantly the right, since 1963, prior 
to entering service.  The pain was associated with the 
presence of varicosities of the lower extremities, and at 
admission the veteran had inflammatory changes along the 
course of one of his veins.  During the course of 
hospitalization, the veteran complained of pain of the great 
toe of each foot.  In late June 1964, the veteran underwent 
excision of the overlapping tissue around the nail of each 
great toe, and the subsequent course was described as 
uneventful, but quite protracted.  The veteran was variously 
treated with drugs for pain as well as whirlpool therapy for 
cleansing of the area.  In late July 1964, the veteran 
underwent ligation of varix of the right lower extremity.  
The veteran was discharged from the hospital in August 1964, 
and the final diagnoses were:  superficial thrombophlebitis, 
right lower extremity, cured on discharge; ingrown toenails, 
great toe, bilateral, cured on discharge; and bilateral 
varicose veins, not incapacitating, EPTS (existed prior to 
service), treated by spot ligation of one painful varix at 
the posterior aspect of the right lower extremity.  Upon 
hospital discharge, the veteran was given a temporary profile 
for 6 weeks for ingrown toenails and blood clot, right leg.  
Chronological records show that in October 1964 there was 
noted to be redness of the great toes and thick dystrophic 
nails.  

A certificate of psychiatric evaluation dated in February 
1965 indicates that the veteran was referred by his 
commanding officer for psychiatric evaluation and was 
interviewed in November 1964 and January 1965.  The diagnosis 
was inadequate personality, chronic, mild, manifested by 
inadequate response to intellectual, emotional and social 
demands.  The examining psychiatrist stated that the veteran 
showed inadaptability and social incompatibility.  

At the veteran's separation examination in February 1965, his 
blood pressure was 130/80.  The examiner reported no abnormal 
findings other than recurrent varicosities of the right leg.  

The only post-service medical evidence of record is a 
discharge summary from State Hospital No. 1, Fulton, 
Missouri, showing the veteran was hospitalized in May 1968 
for pre-trial examination.  On physical examination, the 
physician reported scars on the right leg and evidence of 
past venous stripping or venous ligation of the great 
saphenous.  Other than acne, the examiner reported no 
abnormal physical or neurological findings.  On psychological 
testing there was some elevation on the psychotic scale of 
the MMPI.  The clinical diagnosis was no mental disease.  

In a rating decision dated in August 1968, the RO granted 
service connection for residuals of varicose veins of the 
right leg with thrombophlebitis.  

In March 1995, the veteran filed his current service 
connection claims reporting that he had received treatment 
for his claimed disabilities at the Moberly Correctional 
Center.  The RO's initial attempt to obtain treatment records 
from that facility was unsuccessful.  In its August 1995 
rating decision, the RO denied service connection for the 
claimed disabilities, and the veteran appealed.  In October 
1995, the veteran requested a hearing before the Board at the 
RO.  

The case was transferred to the Board in January 1997, and on 
the Certification of Appeal the RO stated that the requested 
hearing had not been held because the veteran was 
incarcerated.  In a February 1997 letter, the Board requested 
that the veteran clarify his wishes regarding a hearing and 
informed him that if he did not respond within 30 days of the 
date of the letter, the Board would assume that he still 
wanted a hearing before a member of the Board at the RO.  The 
veteran did not respond.  In June 1997, the Board remanded 
the case to the RO and requested that the RO attempt to 
obtain additional medical records that might be pertinent to 
the veteran's claims and if the claims could not be granted 
schedule the veteran for a Travel Board hearing.  

In a letter dated in July 1997 the RO requested that the 
veteran clarify whether he still wanted a Travel Board 
hearing and requested that the veteran provide information 
and release forms pertaining to post-service medical 
treatment he had received for his claimed disabilities, to 
include a release form for records from the Moberly 
Correctional Center.  The veteran did not respond, but in 
April 1998, the RO received a VA Form 21-4193 from Moberly 
Correctional Center stating that since December 1985 the 
veteran had been serving a sentence of life plus 30 years for 
a felony.  In response to an April 1998 request to the 
veteran's representative for assistance, the representative 
reported that its organization had no one assigned to the 
correctional center and had written the veteran to no avail.  
In May 1998, the RO requested that a VA field examiner 
attempt to obtain information from the veteran concerning 
medical treatment and his requested hearing.  

In a report dated in June 1968, a VA field examiner reported 
that he made multiple attempts to set up an appointment to 
see the veteran at the Moberly Correctional Center, but the 
veteran refused to see him.  The field examiner stated that 
the associate superintendent of the correctional center 
reported that she had explained the purpose of the proposed 
visit to the veteran, but the veteran continued his refusal.  

Thereafter, in late June 1998, the RO issued a supplemental 
statement of the case and informed the veteran that the case 
would be returned to the Board after 60 days unless he 
provided additional evidence, releases for medical records 
and clarification regarding his request for a hearing.  The 
veteran did not respond, and the case was returned to the 
Board.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131, 1153 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306 (1998).  In addition, service connection for 
a psychosis, organic diseases of the nervous system or 
hypertension may be established on a presumptive basis if the 
disability is manifest to a degree of 10 percent or more 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a) (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(1998).  Service connection may also be granted for any 
disease diagnosed after service, when all the evidence, 
including that pertinent to service establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  

Under VA regulations, personality disorders as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1998).  

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of a well-grounded claim, that 
is, whether he has presented a claim that is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Veterans Appeals (Court) has 
stated repeatedly that 38 U.S.C.A. § 5107(a) unequivocally 
places an initial burden on a claimant to produce evidence 
that a claim is well grounded.  See Grivois v. Brown, 6 Vet. 
App. 136 (1994); Grottveit at 92; Tirpak at 610-11.  To 
satisfy the burden of establishing a well-grounded claim, 
there must be:  a medical diagnosis of a current disability; 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Where the determinative 
issue involves medical causation or diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A 
claim also may be well grounded if the condition is observed 
during service, continuity of symptomatology is demonstrated 
thereafter and competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).  

If the veteran has not submitted evidence of a well-grounded 
claim, the claim must fail, and VA has no duty to assist the 
veteran in the development of the claim, including providing 
a medical examination and opinion.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498, 504 (1995).  

Review of the evidence outlined earlier shows that during 
service the veteran received treatment for ingrown toenails 
and overlapping tissue surrounding the nails, but no foot 
disability was noted at the separation examination in 
February 1965.  The evidence also shows that during service 
the veteran was diagnosed as having a personality disorder.  
The service medical records include no complaint, finding or 
diagnosis concerning any other psychiatric disorder, 
including schizophrenia and organic brain syndrome, any other 
foot disability, any ankle disability, any knee disability, 
any spine disability, any partial paralysis of the upper or 
lower extremities or any hypertension.  Moreover, the only 
medical evidence of record that post dates service is dated 
in 1968 and includes no showing of any of the claimed 
disabilities.  Further, and of critical importance to the 
decision in this case, the veteran has presented no medical 
evidence of the current presence of any of claimed 
disabilities.  The Court has made clear that in the absence 
of proof of a present disability, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  In the absence of the required evidence of the 
current presence of the alleged disabilities, the claims are 
not well grounded and must be denied.  

The Board notes the veteran has reported having received 
treatment for his claimed disabilities at the Moberly 
Correctional Center.  Though requested to do so, he has 
neither provided medical evidence from that facility nor has 
he signed the necessary release forms that would enable VA to 
assist him in obtaining that evidence.  The veteran has not 
responded to the RO's requests for information, and he has 
refused to meet with a VA field examiner.  Further, in view 
of the veteran's incarceration with a sentence of life plus 
30 years, the Board concludes that it is not possible to 
provide the veteran with the hearing he requested at the RO.  
In its June 1998 supplemental statement of the case, the RO 
informed the veteran of the elements of a well-grounded 
claim.  In view of the foregoing, it is the Board's opinion 
that VA has met its obligation under 38 U.S.C.A. § 5103(a) 
(West 1991) to advise the veteran of evidence required from 
him.  


ORDER

Entitlement to service connection for psychiatric disability, 
to include schizophrenia and organic brain syndrome, is 
denied.  

Entitlement to service connection for bilateral foot 
disability is denied.  

Entitlement to service connection for bilateral ankle 
disability is denied.  

Entitlement to service connection for bilateral knee 
disability is denied.  

Entitlement to service connection for spine disability, to 
include the cervical, thoracic and lumbar spine, is denied.  

Entitlement to service connection for partial paralysis of 
the upper and lower extremities is denied.  

Entitlement to service connection for partial paralysis of 
the upper and lower extremities is denied.  

Entitlement to service connection for hypertension is denied.  



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

